                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-071-KDB-DCK

 HIGHWAY MARKINGS, INC.,                              )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 MAGNOLIA ADVANCED MATERIALS,                         )
 INC.,                                                )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice” (Document No. 13) filed by Donald R. Pocock, concerning Gregory M. Taube, on January

13, 2020. Gregory M. Taube seeks to appear as counsel pro hac vice for Defendant Magnolia

Advanced materials, Inc. Upon review and consideration of the motion, which was accompanied

by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice” (Document No. 13) is GRANTED. Gregory M. Taube is hereby

admitted pro hac vice to represent Defendant Magnolia Advanced Materials, Inc.

         SO ORDERED.


                                         Signed: January 13, 2020
